f 84 (concurring in part/dissenting in part) — I agree with the majority that “Woods has not shown that his due process and equal protection rights were violated by the denial of some of his requests for funds for investigative and expert services.” Majority at 413. However, because Woods had a statutory right to counsel in this case, Woods’ request for attorney fees should have been granted.
Chambers, J.
¶85 RCW 10.73.150 provides in relevant part:
Counsel shall be provided at state expense to an adult offender convicted of a crime ... when the offender is indigent... and the offender:
(3) Is under a sentence of death and requests counsel be appointed to file and prosecute a motion or petition for collateral attack.
(Emphasis added.) We have held that this statute does not authorize the expenditure of public funds for investigative services. In re Pers. Restraint of Gentry, 137 Wn.2d 378, 392, 972 P.2d 1250 (1999). However, in capital cases, requests for such services, as well as requests for discovery, may be granted if a petitioner establishes that there is a substantial reason to believe that the services will produce information that would support relief. See RAP 16.26, 16.27. In this case, we properly granted many of Woods’ requests for services but denied payment for those where Woods failed to show that there was a substantial reason to believe that the services would support relief. Under the *437rules of appellate procedure, such nonmandatory decisions were a proper exercise of our discretion.
¶86 RCW 10.73.150, however, does not afford us the same discretion. The language of RCW 10.73.150(3) is mandatory: when an indigent offender under sentence of death so requests, counsel “shall be provided ... to file and prosecute” a personal restraint petition. This statute generally expands the right to counsel beyond constitutional requirements. State v. Mills, 85 Wn. App. 285, 290, 932 P.2d 192 (1997). In enacting the statute, the legislature conferred upon indigent petitioners a substantive right to counsel in collateral proceedings. Id. Providing publicly funded counsel for indigent petitioners is uniquely within the power of the legislature. “It is the Legislature’s prerogative, as the taxing and appropriating branch of government, to determine what actions other than those which are constitutionally mandated will be publicly funded.” In re Dependency of Grove, 127 Wn.2d 221, 236, 897 P.2d 1252 (1995).
¶87 Woods was appointed counsel to prepare and file a personal restraint petition. After his petition was filed, this court ordered a re-transcription of portions of the trial record, and Woods then filed an amended personal restraint petition. Though she was authorized by the Office of Public Defense to represent Woods in this matter, counsel was not paid for all of the work that she did on Woods’ behalf. Most of the additional work was necessitated by our decision to order a re-transcription of the proceedings, which required Woods’ counsel to review a new record and prepare an amended personal restraint petition. We denied Woods’ motion for an order authorizing sufficient funds for counsel on May 8, 2003. To the extent that Woods’ request for additional attorney fees was reasonable, that order was in error. The majority concludes that authorization of additional time to complete the amended petition is unreasonable because the previously authorized payment was “sufficient to allow completion” of the amended petition. Majority at 413-14. Clearly, however, the previously autho*438rized amount of time was not sufficient because Woods’ attorney actually performed considerably more work than this court authorized. Because I have no reason to suspect that Woods’ attorney did not require this additional time, I cannot say that the request was unreasonable.
¶88 Because the mandatory language of RCW 10.73.150 clearly applies to this situation, we should have granted Woods’ motion for an order authorizing sufficient funds. The legislature mandates that counsel be publicly funded in situations such as these. The majority’s decision to deny such funding is in error.
¶89 While I concur with the majority’s analysis of the remaining issues, I respectfully dissent with regard to its decision to deny Woods’ request for attorney fees.
Sanders, J., concurs with Chambers, J.
Reconsideration denied September 30, 2005.